Citation Nr: 1008686	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  02-12 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for Type II diabetes mellitus from February 20, 
2001 to November 13, 2006.

2.  Entitlement to an initial disability evaluation in excess 
of 40 percent for Type II diabetes mellitus from November 14, 
2006.

3.  Entitlement to a compensable disability evaluation for 
shell fragment wound residuals of the right side of the head.

4.  Entitlement to a compensable disability evaluation for 
shell fragment wound residuals of the left hand, to include 
consideration of a separate rating for arthritis of the 
radio-scaphoid joint.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a chronic skin disorder manifested by a 
skin rash affecting the lower extremities, bilaterally.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1969.  His military records show that he served in 
the Republic of Vietnam and was awarded the Purple Heart 
Medal in recognition of wounds sustained in combat against 
enemy forces.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2001 and January 2002 from the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
September 2001 rating decision established service connection 
for Type II diabetes mellitus and assigned a 20 percent 
evaluation for that disability, effective February 20, 2001 
(the date of receipt by VA of the Veteran's original claim 
for VA compensation for this disability).  The January 2002 
rating decision, in pertinent part, denied compensable 
evaluations for the Veteran's shell fragment wound residuals 
of his left hand and the right side of his head, and also 
denied a TDIU.  In December 2003, the Veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing has been duly associated 
with the claims file.  

In May 2004, the Board remanded the issues of entitlement to 
an initial evaluation in excess of 20 percent for Type II 
diabetes mellitus, compensable evaluations for shell fragment 
wound residuals of the left hand and the right side of the 
head, and a TDIU to the RO for additional evidentiary and 
procedural development.  Following this development, the case 
was returned to the Board, after which the case was again 
remanded to the RO for further action in April 2006.  
Thereafter, in a July 2009 rating decision, the rating for 
Type II diabetes mellitus was increased to 40 percent, 
effective November 14, 2006, with the 20 percent rating for 
the prior period from February 20, 2001 to November 13, 2006 
being confirmed and continued.  In a November 2009 rating 
decision/supplemental statement of the case, the claim for a 
TDIU and compensable evaluation for shell fragment wound 
residuals of the right side of the head and the left hand was 
denied.  The case was returned to the Board in December 2009 
and the Veteran now continues his appeal.

The Veteran's claims file includes a February 2006 written 
statement from his representative that raises the issue of 
entitlement to service connection for a genitourinary 
disability claimed as renal dysfunction secondary to service-
connected Type II diabetes mellitus.  The file also includes 
a brief from the representative dated in January 2010 that 
indicates that the Veteran is also seeking service connection 
for residuals of a traumatic blast injury to his head, 
manifested by cognitive impairment (claimed as mental 
retardation).  As these issues have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over them and so they are referred to the AOJ 
for appropriate action.  

For the reasons that will be discussed in the REMAND portion 
of this decision, the TIDU claim and the issue of entitlement 
to an initial disability evaluation in excess of 10 percent 
for a chronic skin disorder manifested by a skin rash 
affecting the lower extremities, bilaterally, are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the Veteran and his 
representative if further action is required on their part.


FINDINGS OF FACT

1.  From February 20, 2001, the Veteran's Type II diabetes 
mellitus required insulin, a restricted diet, and regulation 
of activities.

2.  The shell fragment wound residuals of the right side of 
the head are manifested by a 0.5 x 0.5-centimeter superficial 
scar on the right temple, which is darker than the 
surrounding skin and which displays adherence to the 
underlying tissue but no loss of subcutaneous tissue.  The 
scar is well-healed, non-tender, with no inflammation, keloid 
formation, or hypersensitivity to pressure.  The scar 
protrudes slightly above the skin.  No subjective complaints 
from the Veteran are associated with the scar.  The scar is 
located at the Veteran's hairline and is not easily visible, 
and has been clinically characterized as not productive of 
any cosmetic disfigurement or functional impairment.

3.  The scar associated with shell fragment wound residuals 
of the left hand is manifested by a 5.0-centimeter transverse 
scar in the proximal dorsal aspect of the left wrist that is 
well-healed, non-tender, and non-deforming, with no 
inflammation, keloid formation, or hypersensitivity to 
pressure, and no loss of the underlying subcutaneous tissue.  
The scar is not productive of any neurological deficits or 
loss of muscle strength or tone.    

4.  The shell fragment wound residuals of the left hand 
include arthritis of the radio-scaphoid joint with narrowing 
of the radio-scaphoid joint and increased distance between 
the scapho-lunate joint, which produces complaints of joint 
tenderness but no compensable limitation of wrist movement on 
dorsiflexion or palmar flexion, and moderate impairment due 
to functional loss associated with pain and discomfort on 
repeated use.


CONCLUSIONS OF LAW

1.  The criteria for 40 percent disability evaluation for 
Type II diabetes mellitus from February 20, 2001 have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2009).  

2.  Prior to August 30, 2002, the criteria for a compensable 
disability evaluation for shell fragment wound residuals of 
the right side of the head have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2001). 

3.  For the period beginning August 30, 2002, the criteria 
for a compensable disability evaluation for shell fragment 
wound residuals of the right side of the head have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2009).

4.  Prior to August 30, 2002, the criteria for a compensable 
disability evaluation for shell fragment wound residuals of 
the left hand have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001).

5.  For the period beginning August 30, 2002, the criteria 
for a compensable disability evaluation for shell fragment 
wound residuals of the left hand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2009).

6.  The criteria for a 10 percent evaluation for arthritis of 
the radio-scaphoid joint with narrowing of the radio-scaphoid 
joint and increased distance between the scapho-lunate joint, 
which is a residual of a shell fragment wound of the left 
hand, have been met.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5010, 5215 (2009).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim.  VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Generally, the notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction.  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, in Medrano v. 
Nicholson, 21 Vet. App. 165, 169 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that VA may 
cure timing defects in notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA) by issuing a fully compliant 
[section 5103(a)] notification and then readjudicating the 
claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any VCAA notice errors 
should be presumed to be prejudicial to the claimant unless 
VA shows that the error did not affect the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Under Sanders, VA bore the burden of 
proving that such an error did not cause harm.  Id.   
However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  The Supreme Court held that 
determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  
Therefore, the Board must consider, on a case-by-case basis, 
whether any potential VCAA notice errors are prejudicial to 
the claimant.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court noted that to overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated and that this may be done by demonstrating 
1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, 2) that a reasonable person 
could be expected to understand from the notice what was 
needed to substantiate the claim or 3) that the benefit could 
not be awarded as a matter of law.  See also Sanders, 487 
F.3d at 889 (reiterating examples noted in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).

The Court has previously held that VCAA notice for increased 
ratings claims requires that VA notify the claimant that, to 
substantiate an increased rating, the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Additionally, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.   Vazquez-Flores v. Peake, 22 Vet. App. 37 at 
43-44 (2008).  

However, in the recent case of Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sept. 4, 2009), the Federal Circuit 
vacated the holding in Vazquez-Flores, 22 Vet. App. 37 (2008) 
with respect to the required content of VCAA notice in 
increased ratings claims.  Specifically, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a veteran's 
'daily life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgment."

In the present case, in order to meet the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: 
(1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  During 
the course of the appeal, § 3.159(b) was revised and the 
requirement that VA request that the claimant provide any 
evidence in his possession that pertains to the claim was 
removed from the regulation.

The claims at issue were filed in February 2001.  A VCAA 
notice letter was dispatched to the Veteran in March 2001, 
with subsequent notice letters dispatched during the course 
of the appeal in April 2001, July 2001, June 2004, August 
2004, October 2005, May 2006, November 2007, February 2008, 
and August 2009, which address the issues on appeal and, 
collectively, satisfy the above-described mandates as well as 
the requirements that the Veteran be informed of how VA 
calculates degree of disability and assigns an effective date 
for the disability, as prescribed in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Although notice letters that were 
fully compliant with the current notice requirements were not 
furnished until well after the claim was adjudicated in the 
first instance, the defect in the timing of the notice was 
cured by the RO's readjudication of the issues in contention 
in a subsequent supplemental statements of the case, with 
November 2009 being the most recent supplemental statement of 
the case addressing the matters on appeal.  See Medrano v. 
Nicholson, 21 Vet. App. 165, 169 (2007).  Although there is 
no VCAA notice letter that addresses alternative diagnostic 
codes that may apply to rate the disabilities at issue, or 
requests that the Veteran provide evidence regarding their 
impact on his daily life, in view of the Federal Circuit's 
recent vacatur of the Court's decision in Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009) during the 
pendency of this appeal, there is no prejudice for the Board 
to subject the current appeal to appellate review.  In any 
case, neither the Veteran nor his representative has made any 
assertion that there has been any defect in the timing or 
content of the VCAA notification letters associated with the 
current appeal.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As the current appeal stems 
from February 2001, when the Veteran filed his claims for 
service connection for diabetes mellitus (subsequently 
granted and initially rated 20 percent disabling from 
February 20, 2001, with a 40 percent rating effective 
November 14, 2006) and for increased ratings for shell 
fragment wounds of the right side of his head and his left 
hand, the relevant time period and evidence that must be 
addressed in the adjudication of the shell fragment wound 
residual claims encompasses the period from February 2000 to 
the present, in order to allow the Board to consider the 
applicability of staged ratings.  See 38 C.F.R. § 3.400(o)(2) 
(2009); Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this regard, the 
Board observes that clinical records from VA, Social Security 
Administration (SSA), and private healthcare providers that 
pertain to the Veteran's treatment for diabetes mellitus and 
shell fragment wound residuals of his head and left hand for 
the period spanning 2000 - 2008 have been obtained and 
associated with the claims file.  Neither the Veteran nor his 
representative has indicated that there are any outstanding 
relevant medical records or other pertinent evidence that 
must be considered in this current appeal.  The Veteran was 
also afforded VA examinations specifically addressing each of 
these disabilities in January 2005, March 2005, November 
2006, and November 2007.  The Board has reviewed the 
examination reports and notes that the Veteran's claims file 
was reviewed by each examiner who performed an examination.  
Furthermore, each examiner provided adequate discussion of 
their clinical observations and a rationale to support their 
findings and conclusions.  Thus, the VA examinations are 
deemed to be adequate for rating purposes for the 
disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claims decided herein, and 
thus no additional assistance or notification is required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
therefore proceed with the adjudication of this appeal.

Increased ratings

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2009).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2009).  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2009).  In view of the number of atypical 
instances it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21 (2009).  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the Veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (see 38 C.F.R. § 4.1), where an award 
of service connection has already been established and only 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).

The Board advises the Veteran at this juncture that it has 
thoroughly reviewed all the evidence in his claims file.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a.)  Factual background and analysis: Entitlement to an 
initial evaluation greater than 20 percent from February 20, 
2001 - November 13, 2006, and an increased initial evaluation 
greater than 40 percent from November 14, 2006, for Type II 
diabetes mellitus.

Diabetes mellitus is rated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  It is  assigned a 20 percent 
evaluation when treatment requires insulin and a restricted 
diet, or; oral hypoglycemic agent and restricted diet.  

Assignment of a 40 percent evaluation is warranted for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  

Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice-a-month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, warrants a rating of 60 percent. 

Where diabetes mellitus requires more than one daily insulin 
injection, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated, a 100 
percent rating is warranted.

The Board notes at this juncture that the Veteran is not 
currently service connected for any disabilities that are 
complications of, or secondary to, his diabetes mellitus.  
Although the Veteran has alleged that he suffers from 
symptoms of visual impairment that he believes are due to his 
diabetes mellitus, current VA medical examinations have 
conclusively demonstrated that he does not have a diagnosis 
of diabetic retinopathy and that there is no link between his 
perceived visual impairment and diabetes mellitus.

Historically, the clinical evidence shows that the Veteran 
developed onset of Type II diabetes mellitus in 1996, which 
was initially treated with an oral medication to control his 
hypoglycemia.  VA, SSA, and private medical records for the 
period from 2000 to the present clearly demonstrate that the 
Veteran suffered a major hypoglycemic episode in November 
2000, and was thereafter determined to be insulin-dependent 
as of January 6, 2001.  These records show that the Veteran 
had been employed as a truck driver with the United Parcel 
Service from 1969 to November 2000, after which he was 
disallowed by Federal law to pursue his career as a truck 
driver, as the statute from the United States Department of 
Transportation restricted all persons who had insulin-
dependent diabetes mellitus from operating a tractor-trailer 
for commercial freight hauling.  SSA records show that the 
Veteran was deemed to be disabled for purposes of receiving 
SSA disability benefits as of June 2002, due to diabetes 
mellitus and mental retardation, as well as having only a 
6th-grade education.  At his videoconference hearing before 
the Board in December 2003, he testified, in pertinent part, 
that his only vocation was as a truck driver and that he had 
no other training or skills in another occupational field and 
was not likely to be regarded as a viable employment 
candidate on account of his age, his medical disability, and 
because he was, by his own admission, illiterate.

The Board has considered the foregoing evidence and finds 
that the clinical record displays a constellation of 
symptomatology that more closely approximates the criteria 
for a 40 percent rating for Type II diabetes mellitus as of 
February 20, 2001.  See 38 C.F.R. § 4.7.  Specifically, it is 
clinically established that the Veteran became insulin 
dependent as of January 2001, and as such he was restricted 
by Federal statute from pursuing his occupation as a truck 
driver.  A 40 percent evaluation contemplates diabetes 
mellitus requiring insulin, a restricted diet, and regulation 
of activities.  The facts demonstrate that the Veteran is 
clearly insulin-dependent by February 20, 2001, and any 
diabetic who requires insulin must also adhere to a 
restricted diet to control his blood sugar levels.  And the 
prohibition by law, for reasons of public safety, for the 
Veteran, as an insulin-dependent person, to operate a 
tractor-trailer in pursuit of his occupation, is in itself 
evidence of a substantial regulation of his activities.  
Therefore, resolving any doubt in favor of the Veteran's 
claim, the Board will allow an initial rating of 40 percent 
for his service-connected Type II diabetes mellitus, 
effective from February 20, 2001.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The medical evidence for the pertinent time period shows that 
the Veteran had been hospitalized for hypoglycemic episodes, 
but not at a frequency of once per year, and that he visited 
his physician to have his blood sugar monitored on average 
once every 3 months, or more if necessary.  During his most 
frequent period of clinical monitoring of his blood sugar, in 
2001, he was treated 19 times, which calculates out to be, on 
average, less than twice per month for that year.  
Nevertheless, the aforementioned evidence and the current 
clinical records for the period up to 2008 do not demonstrate 
that the Veteran experiences episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year, or that he requires twice-a-month visits to his 
diabetic care provider, as contemplated in the criteria for a 
60 percent evaluation.  Therefore, a rating higher than 40 
percent for Type II diabetes mellitus is not warranted.  



(b.)  Entitlement to a compensable disability evaluation for 
shell fragment wound residuals of the right side of the head 
and the left hand.

VA changed the rating criteria for skin disabilities during 
the course of this appeal, effective August 30, 2002.  A new 
law or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  As the Veteran reopened his claim for a compensable 
rating for scars, residual of shell fragment wounds of his 
head and left hand on February 20, 2001, the Board will 
consider both the former and current criteria for rating 
scars.

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation, while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33422 (2000).

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule 
or regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, No. 2006-7023 
(Fed. Cir. Jan. 7, 2008).

Under the criteria in effect prior to August 30, 2002, scars 
of the head, face, or neck that were slightly disfiguring 
warranted a noncompensable evaluation.  Assignment of a 10 
percent evaluation was warranted for a moderately disfiguring 
scar of the head, face, or neck.  Assignment of a 30 percent 
evaluation was warranted for a severely disfiguring scar of 
the head, face, or neck, especially if producing marked and 
unsightly deformity of the eyelids, lips, or auricles.  A 50 
percent evaluation for disfiguring scars of the head, face, 
or neck was warranted for complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2001).  

A 10 percent disability evaluation was warranted for 
superficial scars, which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  The 10 percent evaluation was the maximum schedular 
rating contemplated under Diagnostic Code 7804.  

A 10 percent disability evaluation was warranted for 
superficial scars, which are poorly nourished, and subject to 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.

Scars may be evaluated on the basis of any associated 
limitation of function of the body part, which they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

Under the revised criteria in effect August 30, 2002, 
Diagnostic Code 7800 provides the following ratings for 
disfiguring scars of the head, face, and neck:

Burn scar(s) of the head, face, or neck; scar(s) of the head, 
face, or neck due to other causes; or other disfigurement of 
the head, face, or neck:

80 percent evaluation for scars of the head, face, or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement.

50 percent evaluation for scars of the head, face, or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.

30 percent evaluation for scars of the head, face, or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.

10 percent evaluation for scars of the head, face, or neck 
with one characteristic of disfigurement.

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under §4.118, are:

		1. Scar 5 or more inches (13 or more cm.) in 
length.
		2. Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.
		3. Surface contour of scar elevated or depressed on 
palpation.
		4. Scar adherent to underlying tissue.
		5. Skin hypo-or hyper-pigmented in an area 
exceeding six square 
			inches (39 sq. cm.).
		6. Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in 
			an area exceeding six square inches (39 sq. 
cm.).
		7. Underlying soft tissue missing in an area 
exceeding six square 
			inches (39 sq. cm.).
		8. Skin indurated and inflexible in an area 
exceeding six square 
			inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or 	DC 6063 (anatomical loss 
of one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

Note (4): Separately evaluate disabling effects other than 
disfigurement that are associated with individual scar(s) of 
the head, face, or neck, such as pain, instability, and 
residuals of associated muscle or nerve injury, under the 
appropriate diagnostic code(s) and apply § 4.25 to combine 
the evaluation(s) with the evaluation assigned under this 
diagnostic code.

Note (5): The characteristic(s) of disfigurement may be 
caused by one scar or by multiple scars; the 
characteristic(s) required to assign a particular evaluation 
need not be caused by a single scar in order to assign that 
evaluation.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars. Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part. 38 C.F.R. § 
4.118.

The Board notes that the criteria for rating scars were again 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805).  However, because the 
Veteran's claim was pending before VA October, 28, 2008, his 
claim will not be evaluated under the rating criteria made 
effective from October 28, 2008.  See id.

With respect to the Veteran's claim for a compensable 
evaluation for shell fragment wound residuals of the right 
side of his head, the clinical evidence for the pertinent 
period at issue, including the reports of VA examinations of 
his head scar in March 2005 and November 2006, collectively 
show that the shell fragment wound residuals have been 
manifested by a 0.5 x 0.5-centimeter superficial scar on the 
right temple, which is darker than the surrounding skin and 
which displays adherence to the underlying tissue but no loss 
of subcutaneous tissue.  The scar is well-healed, non-tender, 
with no inflammation, keloid formation, or hypersensitivity 
to pressure.  The scar protrudes slightly above the skin.  No 
subjective complaints from the Veteran are associated with 
the scar.  The scar is located at the Veteran's hairline and 
is not easily visible, and has been clinically characterized 
as not productive of any cosmetic disfigurement or functional 
impairment.

Applying both the pre-August 30, 2002, and post-August, 2002 
version of the regulations, the Board finds no basis to 
assign a compensable evaluation for the shell fragment wound 
residuals of the right side of the Veteran's head.  The scar 
is clinically demonstrated to not be painful, tender, 
disfiguring, or productive of any functional impairment.  The 
Board has considered the Veteran's argument that the clinical 
evidence of adhesion of the scar to the underlying tissue, 
its protrusion above the skin surface, and its darker color 
supports the assignment of a compensable evaluation as being 
representative of three of the 8 characteristics of 
disfigurement.  However, the Board does not find this 
argument to be meritorious in the present claim.  The 
language of the revised rating schedule states that the 
criteria are applicable to "Burn scar(s) of the head, face, 
or neck; scar(s) of the head, face, or neck due to other 
causes; or other disfigurement of the head, face, or neck" 
(See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2009)), which 
the Board interprets as meaning that scars are to be 
clinically characterized as disfiguring as a prerequisite for 
the application of the criteria contemplated in this 
Diagnostic Code.  In this regard, the medical evidence shows 
that the head scar at issue is specifically  characterized by 
the examiners as being not cosmetically disfiguring, as it is 
located at the Veteran's hairline and is described as not 
being easily visible.  Therefore, notwithstanding the 
clinical evidence of its adherence and protrusion (which are 
otherwise shown to be asymptomatically painless and non-
tender) and hyperpigmentation relative to the surrounding 
skin, because this head scar is not easily visible and is not 
deemed to be cosmetically disfiguring, these characteristics 
of disfigurement do not provide a basis for assignment of a 
compensable evaluation by themselves, absent a clinical 
demonstration of actual disfigurement.

With regard to the service-connected left hand scar that is a 
residual of a shell fragment wound, the clinical evidence for 
the pertinent period at issue, including the reports of VA 
examinations of his left hand scar in March 2005 and November 
2006, collectively show that the shell fragment wound 
residuals have been manifested by a 5.0-centimeter transverse 
scar in the proximal dorsal aspect of the left wrist that is 
well-healed, non-tender, and non-deforming, with no 
inflammation, keloid formation, or hypersensitivity to 
pressure, and no loss of the underlying subcutaneous tissue.  
The scar is not productive of any neurological deficits or 
loss of muscle strength or tone.  Applying the pre- and post-
August 30, 2002, rating criteria to the aforementioned facts, 
the Board finds no basis to assign a compensable evaluation 
for this scar as it is clinically asymptomatic in all 
respects and productive of no functional impairment of the 
Veteran's left hand and wrist.

Although the clinical evidence shows no compensable 
impairment associated with the left hand scar, there is 
medical evidence of an arthritic disability attributable to 
the shell fragment wound of the left hand.  The earliest 
clinical indication of this is the report of a VA examination 
conducted on March 2, 2005, in which the examining physician 
diagnosed the Veteran with arthritis of his radio-scaphoid 
joint with narrowing of his radio-scaphoid joint and 
increased distance between his scapho-lunate joint, which the 
examiner attributed to ligament damage caused by the shell 
fragment wound that the Veteran sustained in service.  
Although the examiner found the Veteran to have good range of 
motion of his left wrist, with 65 degrees of dorsiflexion, 65 
degrees of palmar flexion, 40 degrees of ulnar deviation, and 
30 degrees or radial deviation, his arthritic changes 
produced complaints of wrist joint tenderness when he bumped 
his wrist against a solid object.  

In view of the foregoing discussion, the Board finds that an 
additional separate rating is warranted for arthritis of the 
Veteran's left wrist as a residual of his shell fragment 
wound.  The Board notes that 38 C.F.R. § 4.71a, Diagnostic 
Code 5215, contemplates the assignment of a 10 percent rating 
for limitation of dorsiflexion of the wrist to less than 15 
degrees, or palmar flexion of the wrist limited in line with 
the forearm (for both the major and minor hand).  A higher 
evaluation is warranted only if the wrist is ankylosed, and 
there is no clinical evidence demonstrating any ankylosis of 
the Veteran's left wrist.  In the present case, the Veteran's 
limitation of motion of his left wrist is not to a 
compensable degree.  Nevertheless, a 10 percent evaluation 
may be assigned on the basis of arthritis of a major joint 
manifested by characteristic pain on motion, under Diagnostic 
Code 5003.  

The Board notes at this point that the issue of functional 
loss due to pain must be considered.  A thorough evaluation 
of a musculoskeletal or orthopedic disability for rating 
purposes requires consideration of any functional loss due to 
pain, incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this regard, the March 2005 VA examiner 
reported that the arthritic changes affecting the Veteran's 
left wrist would produce tiredness of his left wrist joint on 
repeated use, with associated pain and discomfort, thus 
limiting the function of the left wrist and hand due to loss 
of endurance and easy fatigability.  The examiner 
characterized the Veteran's left wrist disability as being 
moderately impairing, but stated that neither the Veteran's 
left wrist arthritis nor his scar rendered the Veteran 
unemployable by themselves.

In view of the foregoing discussion, the Board finds that the 
Veteran's subjective complaints of feeling left wrist joint 
tenderness when he bumped it against an object, when 
considered with the March 2005 VA examiner's finding of 
functional loss of the left wrist due to fatigue, pain, and 
discomfort with repeated use, adequately approximates the 
criteria of Diagnostic Code 5003 for a 10 percent rating for 
arthritis of a major joint manifested by characteristic pain 
on motion.  Therefore, as the Veteran has met this criteria, 
a 10 percent evaluation will be assigned on this basis.

(c.)  Extraschedular consideration

To the extent that the Veteran contends that a compensable 
rating for his shell fragment wound scars, the separate 10 
percent evaluation assigned for his left wrist arthritis as 
residual to a shell fragment wound, and a rating above 40 
percent for his Type II diabetes mellitus is warranted on an 
extraschedular basis, generally, evaluating a disability using 
either the corresponding or analogous diagnostic codes 
contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2009).  Because the ratings are averages, it 
follows that an assigned rating may not completely account for 
each individual appellant's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court set 
forth a three-step analysis which provided additional 
guidance in determining whether referral for extraschedular 
consideration is appropriate.  According to Thun, the initial 
step is a comparison between the level of severity and 
symptomatology of the appellant's service-connected disability 
with the established criteria found in the Rating Schedule for 
that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the appellant's disability level and 
symptomatology, then the appellant's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step - a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id. 

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
noncompensable evaluations assigned for his shell fragment 
wound scars, the separate 10 percent evaluation assigned for 
his left wrist arthritis residual to a shell fragment wound, 
and 40 percent initial rating assigned herein for Type II 
diabetes mellitus inadequate.  The Veteran's diabetes is 
evaluated as a disability of his endocrine system under 38 
C.F.R. § 4.119, Diagnostic Code 7913, the criteria of which 
are found by the Board to specifically contemplate the level 
of occupational impairment caused by his disability.  Id.  As 
discussed earlier, the criteria for assignment of a 40 percent 
evaluation for diabetes contemplates insulin dependence, 
restricted diet, and regulation of activities, which is 
exactly the state of the Veteran's impairment as a result of 
this disease and, as such, is congruent with the disability 
picture represented by the applicable Diagnostic Code.  The 
criteria for a 40 percent rating reasonably describe his 
disability level and symptomatology and, therefore, a 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913; see also 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Although the 
Veteran's inability to pursue his vocation as a commercial 
truck driver due to Federal statutes prohibiting insulin-
dependent persons from operating such vehicles is a factor for 
his unemployable status, it does not necessarily represent an 
exceptional or unusual disability picture due to marked 
interference with employment so as to render impractical the 
application of the regular schedular standards.  The SSA 
records in this regard note that it is also the Veteran's 
cognitive impairment and lack of education beyond 6th-grade 
level, as well as the Veteran's own admission of his 
illiteracy, that contribute to the Veteran's overall 
unemployability such that his diabetes mellitus alone cannot 
be regarded as the sole reason for his inability to maintain 
employment.  

The Veteran's shell fragment wound scars of his head and left 
wrist are clearly shown to produce no marked interference with 
the Veteran's employability and are not tender, painful, 
disfiguring, or productive of any functional impairment.  As 
such, the noncompensable evaluations assigned to the scars are 
adequately contemplated by, and congruent with the criteria 
contained in the applicable Diagnostic Codes 7800, 7803, 7804, 
and 7805 of 38 C.F.R. § 4.118.  See VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996).

Finally, the arthritic changes of the Veteran's left wrist 
which are attributable to his shell fragment wound are 
productive of characteristic pain on motion of the left wrist, 
which warrant a minimum 10 percent evaluation under 38 C.F.R. 
§ 4.71a,  Diagnostic Code 5003,  albeit not to a compensable 
degree as contemplated by 38 C.F.R. § 4.71a,  Diagnostic Code 
5215, such that the 10 percent rating assigned is congruent 
with the criteria contained in the applicable rating schedule.  
See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that 
the Veteran's disability picture cannot be characterized as an 
exceptional case, so as to render the schedular evaluations 
inadequate with respect to his service-connected shell 
fragment wound scars, left wrist arthritis as residual to a 
shell fragment wound, and Type II diabetes mellitus.  The 
threshold determination for a referral for extraschedular 
consideration was not met and, consequently, the Board finds 
that the Veteran is not entitled to referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.




ORDER

A 40 percent evaluation, effective from February 20, 2001, 
for Type II diabetes mellitus is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

A compensable evaluation for shell fragment wound residuals 
of the right side of the head is denied.

A compensable evaluation for shell fragment wound residuals 
of the left hand is denied.

A separate 10 percent evaluation for arthritis of the radio-
scaphoid joint with narrowing of the radio-scaphoid joint and 
increased distance between the scapho-lunate joint, as a 
residual of a shell fragment wound of the left hand, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.


REMAND

In a July 2009 rating decision, the RO granted the Veteran 
service connection and a 10 percent evaluation for a chronic 
skin disorder manifested by a skin rash affecting the lower 
extremities, bilaterally, effective February 20, 2001.  This 
matter is listed as an issue on appeal in a January 2010 
informal hearing presentation from the Veteran's 
representative, and as such, the Board will construe this as 
a timely notice of disagreement with the initial 10 percent 
rating assigned.  To date, the RO has not issued a statement 
of the case (SOC) addressing this issue.  Accordingly, the 
Board is required to remand the issue of entitlement to an 
initial evaluation in excess of 10 percent for a chronic skin 
disorder (claimed as skin rash of the lower extremities, 
bilaterally), for issuance of a SOC that addresses this 
issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  If 
the Veteran files a timely appeal of the matter, the ultimate 
outcome regarding the initial rating assigned for the skin 
disorder will have a material impact on the pending TDIU 
claim on appeal; as such, the two matters are inextricably 
intertwined.  Therefore, in the interests of judicial economy 
and to avoid prejudice, the TDIU claim will be held in 
abeyance pending the issuance of an SOC for the initial 
rating claim and a timely filed substantive appeal of this 
matter by the Veteran.  See Holland v. Brown, 6 Vet. App. 443 
(1994).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
(At this juncture, the Board notes that the determinations 
made thus far in this appellate decision regarding the 
ratings assigned for the service-connected Type II diabetes 
mellitus and shell fragment wound residuals of the left hand 
and right side of the head result in a combined evaluation of 
only 60 percent (See 38 C.F.R. § 4.25 (2009)), which would 
not make the Veteran eligible for a TDIU under 38 C.F.R. 
§ 4.16(a).  Therefore, holding the TDIU issue in abeyance at 
the present time is appropriate.) 

In view of the foregoing discussion, the case is REMANDED to 
the RO via the AMC for the following action:

1.  The RO should provide a SOC to the 
Veteran and his representative, addressing 
the issue of entitlement to an initial 
disability evaluation in excess of 10 
percent for a chronic skin disorder 
manifested by a skin rash affecting the 
lower extremities, bilaterally.

The Veteran and his representative must be 
advised of the time limit in which he may 
file a Substantive Appeal.  Then, only if 
an appeal is timely perfected, should the 
above issue be returned to the Board for 
further appellate consideration, if 
otherwise in order.

2.  Following final determination as to 
whether the aforementioned issue is 
properly perfected for appeal, the claim 
of entitlement to a TDIU should be 
readjudicated.  In the event that the 
claim remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After they have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


